Citation Nr: 0945843	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for migraines.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the Army National 
Guard, including from March 1998 until November 1998 and from 
October 2003 until April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision, in 
regards to the migraines claim, and a December 2007 rating 
decision, in regards to the lumbar spine claim, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that service connection for the Veteran's 
lumbar spine claim was originally denied in a March 2007 
rating decision, before it was granted service connection by 
the December 2007 rating decision.  The March 2007 rating 
decision also granted service connection for a left knee 
disability and denied service connection for a right knee 
disability.  No Notice of Disagreement was filed in regards 
to the right knee disability; as such, that claim is not 
currently before the Board.  The Veteran, however, did file a 
Notice of Disagreement in regards to the disability rating 
granted for the left knee, in April 2007.  The RO provided a 
Statement of the Case regarding that claim in December 2007; 
however, the Veteran did not file a Substantive Appeal in 
regards to that claim.  As such, that claim is also not 
currently before the Board.

The issue of entitlement to an increased rating for migraines 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
forward flexion of the thoracolumbar spine of 30 degrees but 
not greater than 60 degrees or a combined range of motion of 
the thoracolumbar spine of 120 degrees or less, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for a 
lumbar spine disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service treatment.  He was also afforded a formal VA 
examination and neither he nor his medical records have 
indicated that his disorder has increased in severity such 
that a new VA examination is necessary.  

Increased Ratings Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation 
can be assigned under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Diagnostic 
Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation, which would be the next applicable 
rating for a service-connected lumbar spine disability, would 
only be warranted if there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a. 

A 50 percent evaluation would only be warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation would be warranted with unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Merits of the Claim
 
The Veteran essentially contends that his lumbar spine 
disability is more severe than indicated by the 10 percent 
evaluation previously granted him.  

The Veteran's service treatment records generally indicate 
complaints of back pain, but do not provide any findings as 
to range of motion.  

An October 2006 letter, from the Veteran's VA physician, Dr. 
T.L.T., noted that the Veteran had a low back condition and 
would be unable to perform physical training while at drill 
formation until further notice.   The examiner noted that the 
Veteran's back disorder might be aggravated by sustained 
standing, squatting or sitting; he was not to lift any 
objects over 10 pounds, participate in running activities or 
participate in other physical activities involving the 
twisting or bending of the low back region.  

A December 2006 VA outpatient treatment record noted that the 
Veteran had intermittent low back pain.  The examiner noted 
that a July 2006 x-ray indicated minimal compression of the 
inferior plate at L4 of the spine.  The examiner further 
found the Veteran to be ambulatory, with a symmetrical and 
fluid gait.  The examiner found no gross spinal or lower limb 
deformity or malalignment, and a level pelvis, with no leg 
length differential.  The examiner also found him to be 
functional, with pain free mobility of the spine and lower 
limbs.  The examiner diagnosed him with a mechanical low back 
disorder from a vertical disc (Schmorl's node) herniation-end 
plate fracture at the L4 level.  

A VA examination for joints was provided in March 2007.  The 
Veteran reported soreness and increased pain when sitting for 
long periods of time or trying to bend.  He reported working 
for Cingular and missing 2 to 3 days a month for his back.  
The March 2007 VA examiner found the Veteran to stand 
straight, and to bend from the vertical (forward flexion) to 
75 degrees, while reporting tightness or discomfort.  
However, he did not lose any motion with repetitive bending.  
The examiner further found side bending of 45 degrees 
bilaterally and twist rotation of 55 degrees bilaterally.  
The examiner noted spasm in the lumbar area and extension of 
30 degrees, with complaints of some discomfort.  

The March 2007 VA examiner also noted the Veteran's MRI to 
show L4 degenerative disc disease and a "spur."  The 
examiner diagnosed the Veteran with chronic lumbar strain, 
with degenerative disc disease and spasm.  

A VA "chart review" examination was provided in July 2007.  
The examiner found the Veteran to have degenerative disc 
disease at L4-L5.  The examiner did not find any significant 
arthritis in the Veteran's facet joints or degenerative joint 
disease in his facet joints.  The examiner found the 
Veteran's complaints to be basically identical since 2006 and 
did not find any significant difference; the examiner opined 
that the Veteran's back disorder had not changed appreciably 
from one year to the next.  

In a July 2007 VA outpatient treatment record, the Veteran 
reported that he continued to have back pain, but denied pain 
or numbness to the lower extremities and did not report loss 
of bowel or bladder control.  He did report that his low back 
pain was interrupting his work.  The examiner found no 
tenderness on palpitation and the straight leg lift was 
negative. 

A February 2008 VA outpatient treatment record examiner noted 
the Veteran was followed for physical therapy for his chronic 
low back pain.  Other VA outpatient treatment records also 
indicate numerous physical therapy sessions for the low back.  

The Veteran has also submitted statements from friends and 
coworkers, generally indicating that his work has been 
impaired by his headaches.  The Veteran's friend M.C. also 
noted that the Veteran had back pains.  The Veteran has also 
submitted Family Medical Leave Act (FMLA) reports of absence 
from AT&T, which do not indicate which disability caused the 
Veteran to take leave.

The medical evidence of record does not show that the 
Veteran's service-connected back symptoms meet the criteria 
for the next higher 20 percent rating.  The evidence shows 
that forward flexion of the thoracolumbar spine was found to 
be greater than 30 degrees and his combined range of motion 
to be greater than 120 degrees.  Additionally, although the 
Veteran has been found to have muscle spasm, during his March 
2007 VA examination, it was not severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The March 2007 VA 
examiner found him to have a normal gait and to stand 
straight.  A rating in excess of 10 percent is thus denied.

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation.  In this regard, his March 2007 VA 
examiner noted pain with motion, but also indicated that the 
Veteran did not lose any motion with repetitive bending.  
Additionally, even with the pain with motion, the Veteran 
still did not meet the criteria for a 10 percent evaluation.  

The Board must also evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code.  Under Note 1, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately rated under 
an appropriate diagnostic code.   
In this case, the Veteran has repeatedly denied neurological 
abnormalities bowel or bladder problems and weakness or 
numbness in the extremities, as indicated in a July 2007 VA 
outpatient treatment record. 

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least two weeks but less 
than four 
weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a.   No evidence shows that the Veteran had 
incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for his service-connected back 
disability.  There is also no evidence that the Veteran was 
ever hospitalized for his disability.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. 

The Veteran has submitted FMLA reports from AT&T, his former 
employer, indicating that he had lost work.  However, those 
reports do not indicate what disorder caused him to lose 
work.  In a July 2008 letter, the Veteran reported that he 
took work off due to migraines and reported that his VA 
physician, Dr. T.L.T., had provided a letter to that effect.  
The lay statements submitted by his friends and coworkers 
similarly related the Veteran's loss of work to be due to 
migraines.  Although the Veteran, in his September 2008 VA 
Form 9, has reported that he missed work due to his back 
disorder, the only evidence regarding that claim are his 
statements.  As previously stated, the Veteran has previously 
attested that the AT&T FMLA absence reports were based on his 
migraines, as have his friends, and as reported by him, his 
VA physician, Dr. T.L.T.   However, no supporting evidence, 
other than his own statements, has been provided or reported 
by the Veteran in regards to his back disability being the 
cause of his lost work.  

Indeed, although an October 2006 letter from VA Dr. T.L.T. 
reported that the Veteran could not take part in physical 
training drills, Dr. T.L.T. did not indicate that the Veteran 
was unable to work, merely that he could not participate in 
physical activities that might involve twisting or bending of 
the low back region.  Additionally, although multiple VA 
outpatient treatment records indicate that the Veteran has 
low back pain, none of the medical evidence of record 
purports that he is unable to work because of it.  Indeed, 
the Veteran has been assigned physical therapy to help 
alleviate it, indicating that some movement is prescribed.  
Thus, although the Veteran has reported loss of work due to 
his low back disability, the Veteran's previous statements 
and other evidence of record is contradictory of such claims.  
See Cartright v.Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for a disability rating in excess of 10 percent for a lumbar 
spine disability is denied.  


ORDER

An initial evaluation in excess of 10 percent for a lumbar 
spine disability is denied.  


REMAND

The Veteran contends that his service-connected migraines are 
more severe than indicated by the 30 percent rating 
previously granted him.

VA outpatient treatment records generally indicate that the 
Veteran receives continuing treatment for his headaches.  For 
example, an October 2007 VA outpatient treatment record noted 
that the Veteran reported headaches 3 times a week, of a 
throbbing quality.  He reported that they sometimes woke him 
up from sleep and were non-radiating.  The Veteran further 
reported that they were aggravated by stress, but not 
associated with nausea or vomiting or photophobia.  

The Veteran was provided a VA examination in December 2006, 
which included a review of the claims file.  The Veteran 
reported that his headaches had begun 2 years previously, but 
that he did not get an aura.  The Veteran reported headaches 
in the frontal areas, with some nausea and tendency to lie 
down, but not photophobia or phonophobia.  He further 
reported that his headaches would occur about 2 times a week 
and last about half a day.  The examiner found the Veteran to 
have headaches to most likely fit into the migraine category.  
The examiner, however, did not provide findings on the 
severity of the Veteran's migraines.  Under Barr v. 
Nicholson, 21 Vet. App. 120, 123-124 (2007), the Court found 
that once VA undertakes the effort to provide an examination, 
it must provide an adequate one.  The December 2006 VA 
examination did not provide sufficient information for rating 
purposes.  Additionally, the last VA examination occurred 
over two years ago.  As such, the Board has no discretion and 
must remand this matter to afford the veteran an opportunity 
to undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his disability. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran has also submitted multiple reports of Family and 
Medical Leave Act (FMLA) absences with AT&T.  These records, 
however, did not indicate what disorders qualified him for 
FMLA.  In a July 2008 statement, the Veteran reported that 
his migraines have caused him to leave work early and take 
long breaks.  He further reported that his VA physician, Dr. 
T.L.T., had signed off on FMLA for his migraines.  This 
record is not associated with the claims file.  VA has a 
statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
See 38 U.S.C. § 5103A (b), (c) (3); 38 C.F.R. § 3.159(c).

The Veteran also provided lay statements from his coworkers 
and friends indicating that he had headaches.  One July 2008 
letter, from his coworker T.J., reported that the Veteran 
would take extra breaks at work and miss days from work due 
to frequent headaches.

A VA examination should be provided to determine the nature 
and extent of his migraines.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and 
associate with the claims file any 
outstanding VA medical records relating 
to his migraines, specifically 
including the letter from Dr. T.L.T. 
regarding FMLA that has been identified 
by the Veteran.

2.  After any unassociated records are 
associated with the claims file, the 
Veteran should be provided a VA 
examination for his migraines by an 
appropriate medical professional to 
determine the current extent and 
severity of his migraines.  

The examiner's findings should 
specifically include findings on 
frequency and severity, including 
whether they are completely 
prostrating, as well as findings on 
whether they are productive of severe 
economic inadaptability.  The examiner 
should determine if they cause a marked 
interference with employment.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


